Exhibit 10.3

 

 

(BALL INDUSTRIAL SERVICES LLC LOGO) [a102976001_v1.jpg]

Industrial
Services, LLC

Soy Energy
Freedom Fuels’ Plant Modifications
Phase 1 Engineering Services— Scope Definition

          THIS PHASE 1 ENGINEERING SERVICES AGREEMENT (the “Agreement”) is
entered into as of April 6, 2010 (“Effective Date”) by and between Ball
Industrial Services, LLC (“BIS”) and Soy Energy, LLC (“Soy”).

          NOW, THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, and intending to be legally
bound by this Agreement, the parties do hereby agree as follows:

 

 

 

 

 

Project Objective:

 

 

Ÿ

Soy retains BIS to perform, and BIS agrees to perform, the engineering and
consultation services set forth in this Agreement.

 

Ÿ

The project is all of the required and necessary modifications of the Freedom
Fuels biodiesel plant in Mason City, Iowa, to allow the biodiesel plant to use
100% Corn Stillage Oil (CSO) as a feedstock for the conversion to ASTM quality
biodiesel fuel (Work);

 

Ÿ

BIS has submitted to Soy for review a preliminary draft contract “Soy Energy -
BIS Agreement - RE00”, which is a Cost of Work Plus a 10% Fee (based on Cost of
Work) with a Guaranteed Maximum Price Agreement (G-Max Agreement);

 

Ÿ

BIS shall perform all the preliminary engineering services necessary for it to
determine (collectively, the Phase 1 Package):

 

 

Ÿ

 

The Guaranteed Maximum Price for the entire Work;

 

 

Ÿ

 

The initial Project Schedule for the Work; and,

 

 

Ÿ

 

The Cash Flow requirements for the Work.

 

Ÿ

BIS shall complete the engineering services and deliver the Phase 1 Package no
later than 45 days after the Effective Date.

 

 

Ÿ

This presumes the timely cooperation from Crown Ironworks.

 

 

Ÿ

BIS will have 10 days from the time all the G-Max Agreement terms & conditions
are finalized and mutually agreed upon to submit to. Soy the Guaranteed Maximum
Price.

 

Engineering Services/Consultation:

 

Ÿ

As needed BIS shall schedule and conduct meetings with Soy to discuss such
matters as specifications, procedures, progress, coordination, and scheduling of
the Work.

 

Ÿ

BIS shall advise Soy on proposed site use, improvements, selection of materials,
building systems and equipment related to the Work.

 

Ÿ

BIS shall also provide recommendations consistent with the Work requirements to
Soy on constructability; availability of materials and labor; time requirements
for procurement, installation and construction; and factors related to
construction cost including, but not limited to, costs of alternative designs or
materials, preliminary budgets, life-cycle data, and possible cost reductions.


--------------------------------------------------------------------------------




 

 

 

 

 

Schedule

 

 

Ÿ

When Work requirements have been sufficiently identified; BIS shall prepare a
Work schedule for Soy’s acceptance.

 

Ÿ

The Work schedule shall coordinate and integrate BIS’s services, and Soy’s
responsibilities and identify items that could affect the Work’s timely
completion.

 

Ÿ

The Work schedule shall include the following:

 

 

 

Ÿ

Components of the Work;

 

 

 

Ÿ

Times of commencement and completion required of each Subcontractor;

 

 

 

Ÿ

Ordering and delivery of products, including those that must be ordered well in
advance of construction; and,

 

 

 

Ÿ

The impact on Soy’s use of the facility.

 

 

 

 

 

Soy’s Responsibilities:

 

Ÿ

Soy shall provide BIS information with reasonable promptness, regarding
requirements for and limitations on the Work, including objectives, constraints,
and criteria, including schedule and other site requirements.

 

Ÿ

Soy shall furnish BIS with any information, to the extent Soy has the rights to
do so, under Soy’s control and relevant to BIS’s performance of the Work with
reasonable promptness after receiving BIS’s request for such information or
services.

 

Ÿ

BIS shall be entitled to rely on the accuracy of information furnished by Soy
but shall exercise proper precautions relating to the safe performance of the
Work.

 

Ÿ

Soy shall furnish BIS all tests, inspections and reports, to the extent that Soy
has the rights to do so, in their possession or obtainable by them, such as
structural, mechanical, and chemical tests, tests for air and water pollution,
and tests for hazardous materials.

 

Ÿ

Soy shall coordinate with Crown Ironworks all aspects of the Crown process and
provide to BIS all the necessary process information to integrate the new
modifications,

 

 

 

Ÿ

Alternatively, Soy shall facilitate the direct liaison between BIS and Crown.

 

 

 

 

 

Soy’s Designated Representative:

Soy shall identify a representative authorized to act on behalf of Soy with
respect to the Work.

 

Ÿ

Soy’s representative shall render decisions promptly and furnish information
expeditiously, so as to avoid unreasonable delay in the services or Work of BIS.

 

Ÿ

The term “Soy” means Soy Energy, LLC or Soy’s authorized representative.

 

 

 

 

 

Phase Engineering Compensation:

In consideration of the performance of BIS’s Phase 1 engineering services
provided under this Agreement, Soy shall pay BIS a fee as follows (Phase 1 Fee):

 

Ÿ

The total Phase 1 Engineering Fee is $125,000 (One-Hundred Twenty-five Thousand
U.S. Dollars);

 

 

 

Ÿ

Initial Payment: $62,500 will be paid upon execution of this Agreement.

 

 

 

Ÿ

Final Payment: $62,500 is due upon delivery of the Phase 1 Package.

 

Ÿ

The full amount of the Phase 1 Fee shall be shall be included in and credited to
the Guaranteed Maximum Price for the Work but shall not be subject to the 10%
fee to be paid to BIS.

 

Ÿ

BIS shall submit invoices for each payment of the Phase 1 Fee and shall execute
and provide Soy with a mechanic’s lien waiver, in the form required by Soy,
related to the requested Phase 1 Fee payment, and shall cooperate with Soy and
provide such other supporting evidence as may be requested by Soy’s lender or
its title company.


--------------------------------------------------------------------------------




 

 

 

 

Instruments of Service:

 

Ÿ

Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible & intangible work performed by BIS and
BIS’s consultants.

 

Ÿ

Instruments of Service may include, without limitation, studies, surveys,
models, sketches, drawings, specifications, and other similar materials.

 

 

 

 

Ownership and Use of Documents

 

Ÿ

BIS and BIS’s consultants shall be deemed the authors and owners of their
respective Instruments of Service, including the Drawings and Specifications,
and will retain all common law, statutory and other reserved rights, including
copyrights.

 

Ÿ

BIS grants to Soy an irrevocable license to use the Instruments of Service,
including any work product with respect to the Work, for use with respect to
Soy’s project for which the Instruments of Service, including any work product,
was prepared. Client may retain copies of the Instruments of Service, including
any work product, for reference.

 

 

 

Ÿ     Under no circumstances is Soy allowed to transmit, show, describe or
otherwise share any information with a BIS competitor, potential competitor,
their Agent or Representative any of BIS’s Instruments of Service or work
products.

 

 

 

Ÿ     Neither is Soy allowed to use any Instruments of Service or work products
to solicit quotations, bids or proposals for the Work.

 

Ÿ

The Subcontractors, Sub-subcontractors, and material or equipment suppliers
shall not own or claim a copyright in the Instruments of Service. Submittal or
distribution to meet official regulatory requirements or for other purposes in
connection with this Project is not to be construed as publication in derogation
of BIS’s or BIS’s consultants’ reserved rights.

 

 

 

 

Termination

 

Ÿ

Soy may terminate this Agreement upon fifteen (15) days written notice for any
reason. In case of such termination without cause, BIS shall be entitled to
receive payment for Work completed through the date of termination. Soy shall
receive credit for any payments made to BIS under this Agreement against any
such costs and Work,

 

Ÿ

If either Party breaches any of the terms and conditions under this Agreement,
the non-breaching Party may provide written notice to the breaching Party
specifying the breach, and the breaching Party shall have fifteen (15) days
after the date of notice to cure the specified breach. If the breaching Party
does not cure the breach within the fifteen (15) day period, the non-breaching
Party, by written notice to the breaching Party, may terminate the Agreement.

 

Ÿ

Upon termination, the obligations of the parties under this Agreement shall
terminate and be of no further force or effect.

 

 

 

 

No Assignment

 

Ÿ

Neither party to this Agreement may assign its duties and obligations under this
Agreement without the prior written consent of the other party.

 

 

 

 

Miscellaneous

 

Ÿ

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the state of Iowa.

 

Ÿ

If any provision of this Agreement shall be determined to be invalid, illegal or
otherwise unenforceable pursuant to any applicable legal requirements, such
determination shall not impair or otherwise affect the validity, legality, or
enforceability of the remaining provisions of this Agreement, which shall remain
in full force and effect.

 

Ÿ

The failure of BIS or Soy to insist, in any one or more instances, on the
performance of any of the obligations required by the other under this Agreement
shall not be construed as a waiver or relinquishment of such obligation or right
with respect to future performance.


--------------------------------------------------------------------------------




 

 

 

 

Ÿ

This Agreement may not be changed, altered or amended in any way except in
writing signed by a duly authorized representative of each party to this
Agreement.

 

Ÿ

This Agreement sets forth the full and complete understanding of the parties to
this Agreement with respect to the subject matter hereof.

 

 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed as of the Effective Date.


 

 

 

 

 

 

 

Ball Industrial Services, LLC

 

Soy Energy, LLC

 

 

 

 

 

 

 

By:

/s/ James D. Hegberg

 

By:

/s/ Charles Sand

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Its:

Vice President

 

Its:

Chairman

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------